                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  AT OWENSBORO

ANDREW CHRISTOPHER KNIGHT                                                            PLAINTIFF

v.                                                    CIVIL ACTION NO. 4:18-CV-P34-JHM

JASON WOOSLEY et al.                                                             DEFENDANTS

                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court upon a motion by the only remaining Defendant in this

action, Roy Washington, to dismiss this action, or in the alternative, to grant summary judgment

in his favor, because Plaintiff Andrew Christopher Knight has failed to prosecute this action

(DN 16). For the following reasons, the Court will grant Defendant Washington’s motion to

dismiss and deny the alternative motion for summary judgment as moot.

       Plaintiff initiated this pro se prisoner civil rights action under 42 U.S.C. § 1983 on March

15, 2018. On July 13, 2018, the Court entered an Order granting Defendant Washington an

extension of time to file an answer to the complaint (DN 13). On July 23, 2018, the copy of this

Order that had been mailed to Plaintiff at his address of record was returned to the Court in an

envelope marked “Return to Sender” and “Released” (DN 14). On August 1, 2018, Defendant

Washington filed a notice stating that he had attempted to provide discovery materials to Plaintiff

at his address of record but that these records were returned to counsel (DN 15). On September

17, 2018, Defendant Washington filed the motion that is now before the Court. In his motion,

Defendant Washington also notes that Plaintiff has failed to comply with any of the deadlines set

by the Court in its Scheduling Order, including the deadlines for the completion of discovery and

the filing of a pretrial memorandum and dispositive motions. Plaintiff did not file a response to

Defendant’s motion.
       In the Scheduling Order entered by the Court on March 26, 2018, the Court advised

Plaintiff that “[s]hould [he] change addresses during the pendency of this matter, he must

provide written notice of a change of address to the Clerk of Court and to Defendant’s counsel.

See LR 5.2(e).” (DN 7, Order Directing Service and Scheduling Order). This Order also warned

Plaintiff that his failure to “notify the Clerk of Court of any address change” may result in

dismissal of this case. In addition, this Order set the aforementioned deadlines with which

Plaintiff has not complied.

       Rule 41(b) of the Federal Rules of Civil Procedure authorizes the involuntary dismissal

of an action if a plaintiff fails to prosecute or to comply with an order of the court. See Jourdan

v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991) (“Fed. R. Civ. P. 41(b) recognizes the power of the

district court to enter a sua sponte order of dismissal.”). Although federal courts afford pro se

litigants some leniency on matters that require legal sophistication, such as formal pleading rules,

the same policy does not support leniency from court deadlines and other procedures readily

understood by laypersons, particularly where there is a pattern of delay or failure to pursue a

case. Id. at 110. Thus, because Plaintiff has failed to comply with this Court’s Local Rules and

its Scheduling Order by failing to provide written notice of a change of address and has failed to

comply with any of the deadlines set forth in the Scheduling Order, the Court concludes that this

case must be dismissed for lack of prosecution. See, e.g., White v. City of Grand Rapids, 34 F.

App’x 210, 211 (6th Cir. 2002) (“[Plaintiff’s] complaint was subject to dismissal for want of

prosecution because he failed to keep the district court apprised of his current address.”);

Hananiah v. Shelby Cty. Gov’t, No. 12-3074-JDT-TMP, 2017 U.S. Dist. LEXIS 15392, at *2

(W.D. Tenn. Jan. 2, 2015) (“Without such basic information as a plaintiff’s current address,

courts have no recourse but to dismiss a complaint for failure to prosecute.”).



                                                 2
         Accordingly, IT IS HEREBY ORDERED that Defendant Washington’s motion to

dismiss (DN 16) is GRANTED and his alternative motion for summary judgment (DN 16) is

DENIED as moot. The Court will enter a separate Order dismissing this action.

Date: October 17, 2018




cc:     Plaintiff, pro se
        Counsel of Record
4414.011




                                             3
